DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, the expression “wherein the side beams and the beam from a basic structure of the lower frame” is not clear. The word “from” should read -- form --.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosendale (US 9,915,035).
Rosendale discloses a magnetic suspension bogie including upper frame 52, located at an upper portion and two lower frames 54 located at a lower portion, with upper frame 52 and lower frames 54 hinged and connected by means of connection device 52A, wherein lower frames 54 can freely rotate (c. 5, ll. 7-8). The structure of Rosendale is considered to include the features of instant claim 1.
Regarding instant claim 4, two lower frames 54 of Rosendale are readable as being arranged in parallel with upper frame 52 located therebetween, wherein the front 
Regarding the instant claimed anti-yaw damper recited instant claim 14, consider centering springs/pneumatic pistons of Rosendale (c. 5, ll. 10-11).
Regarding instant claim 17, consider upper frame 52 shown in Fig. 6 of Rosendale, which includes front and rear rectangular holes that are readable as weight reducing hole slots. As to the hole slot being square, it would have been obvious to one of ordinary skill in the art to form the rectangular holes as square, which is merely an obvious matter of design choice that is not deemed to be critical to the function/operation of the structure.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 7, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosendale (US 9,915,035) in view of Miericke (US 3,842,750).
Rosendale is applied above.
Miericke discloses suspension devices mounted at the bottoms of two sides of maglev frame 14, wherein the suspension devices include superconductive coils/blocks 2 housed in low temperature material containers 4 containing a low temperature cooling medium.
In view of Miericke, it would have been obvious to one of ordinary skill in the art to construct maglev lower frames 54 of Rosendale to include suspension devices, similar to that taught by Miericke, for performing the expected maglev function and achieving expected advantages of avoiding contact friction. The structure of Rosendale, as modified, is considered to include the features of instant claims 2 and 13.
Regarding instant claim 3, consider device 24 of Miericke that is readable as a track sensing device that senses the relative position of central track 26 corresponding to the associated restoring forces. In view of Miericke, it would have been obvious to one of ordinary skill in the art configure the bogie and the track of Rosendale to include a device and a central track, similar to that taught by Miericke, to facilitate sensing the relative position of the track and maintain the bogie in central position. 
Regarding instant claim 7, consider Fig. 6 of Rosendale, wherein lower frames 54 each includes a beam in between two symmetrically positioned side beams. The structure of Rosendale, as modified above, is considered to further include a suspension device and a track sensing device, as claimed. 
.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosendale (US 9,915,035) in view of Mielcarek (US 4,676,173).
Rosendale is applied above.
Mielcarek discloses a railway car frame including a central mounting slot formed in the middle of the frame for mounting a traction mechanism including pivot 17, and two air springs 1 mounted on air spring mounting bases at two sides of the frame. In view of Mielcarek, it would have been obvious to one of ordinary skill in the art to configure the upper frame of the structure of Rosendale with features including a central mounting slot, a traction mechanism, and air springs arranged in a manner similar to that taught by Mielcarek for performing the expected functions and achieve expected advantages thereof, such as pivotally supporting and stabilizing a car body on the upper frame.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 7 above, and further in view of Morishita (US 4,838,172).
Morishita discloses a magnetic suspension structure that comprises guide devices including guide wheels 45b mounted on guide wheel carriers at two sides of a beam, and support devices including support wheels 45a mounted on support wheel carriers at two sides of the beam, wherein these guide and support wheels come into contact with a track when the magnetic suspension devices lose their magnetic forces. In view of Morishita, it would have been obvious to one of ordinary skill in the art to further provide guide and support devices, similar to that taught by Morishita, in the structure of Rosendale to enhance support for the magnetic suspension structure when .
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosendale (US 9,915,035) in view of Hallam (US 4,164,188).
Rosendale is applied above.
Regarding instant claim 15, consider the use of inclined shock absorber/damping devices 31 of Hallam, which are inclined for both vertical and lateral shock absorbing/damping. In view of Hallam, it would have been obvious to one of ordinary skill in the art to include inclined shock absorber/damping devices, similar to that taught by Hallam, in the structure of Rosendale in between the upper and lower frames for performing the expected function shock absorbing/damping and achieving expected advantages thereof, such as stabilizing the pivot connections between the upper and lower frames. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyde (US Des. 123,225) in view of Rosendale (US 9,915,035).
Hyde discloses a train having railway cars provided with a plurality of bogies and a plurality of compartments for accommodating bogies. 
Rosendale is applied above. In view of Rosendale, it would have been obvious to one of ordinary skill in the art to alternatively construct the track system and the bogies of Hyde into a magnetic suspension system, similar to that taught by Rosendale, to facilitate high speed maglev travels.
Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosendale (US 9,915,035) in view of Japanese reference (JP 6-8823).

The JP reference discloses a structure including upper frame 011 pivotally connected to lower frame 26, wherein the upper frame includes steering stoppers 23, 24, each is an protuberance extending outwardly of the upper frame to operate with a steering stopper base 21, 22 formed on the lower frame. In view of the JP reference, it would have been obvious to one of ordinary skill in the art to alternatively use steering stoppers and steering stopper bases, similar to that of the JP reference, in the structure of Rosendale to perform the expected function of limiting lateral swings of the lower frames. The structure of Rosendale, as modified, is considered to include the features of instant claims 6 and 18.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosendale (US 9,915,035) in view of Merker (US 4,793,720).
Rosendale is applied above.
Regarding the instant claimed contact bearing structure recited in instant claims 10-11, such type of contact bearing structures is known. Consider for example in the structure of Merker, upper frame 20 is pivotally mounted on lower frame 30, wherein the lower frame includes wearing plates 42, and a contact bearing set including bearing block 52 mount on a mounting base secured to a bottom surface of the upper frame. It would have been obvious to one of ordinary skill in the art to further provide known contact bearing structures, similar to that taught by Merker, in the structure of Rosendale to facilitate a stable pivot connection between the upper and lower frames. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 7 above, and further in view of Bob Vila’s Wood Joints.
.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brandis (US 4,794,866) discloses a bogie including an upper frame pivotally connected to two lower frames. Kulieke (US 3,216,370 discloses a connection device in the form of a bearing hinge device. Jackson (US 4,088,080) discloses contact friction bearing structures.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617